Exhibit TransCanada PipeLines Limited EARNINGS COVERAGE DECEMBER 31, 2008 The following financial ratios have been calculated on a consolidated basis for the respective 12 month period ended December 31, 2008 and are based on unaudited financial information.The financial ratios have been calculated based on financial information prepared in accordance with Canadian generally accepted accounting principles.The following ratios have been prepared based on net income: December 31, 2008 Earnings coverage on long-term debt 2.7 times Earnings coverage on long-term debt and First Preferred Shares 2.6 times
